DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT


This application is in condition for allowance except for the presence of 
claims 17-22 directed to an invention non-elected without traverse.  Accordingly, 
claims 17-22 have been cancelled.

Allowable Subject Matter

Claims 1, 6, and 8-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
a) in claim 1 the combination of limitations requires “. . . .the polymer layer is an ultrathin film layer having a thickness of about 5 nm to about 100 nm, wherein the wherein the polymerization of the monomer solution is atom transfer radical polymerization (ATRP); and (b) removing the substance to be detected from the polymer layer to form the molecular template having a structure complementary to the molecular structure of the substance to be detected in the polymer layer, after (a).[italicizing by the Examiner]”
	In contrast, in the biosensor of Iskierko the polymer MIP thickness (ultrathin film layer of claim 1) is 444 nm (page 530, last paragraph of 3.2 Deposition of the thin MIP-inosine films on different electrode surfaces).  While it perhaps would have been obvious to reduce the thickness of the MIP film in light of the teachings of Pogorelova, Erdőssy and Őzcan, as previously discussed in the Final Office Action, it is not clear that it would have been obvious to reduce the MIP film thickness so that it would be within the range of about 5 nm to about 100 nm, especially as Applicant recites making the ultrathin film layer by atom transfer radical polymerization.  Atom transfer radical polymerization is a technique not disclosed in the aforementioned prior art and Applicant attributes the successful formation of the ultrathin film layer within the claimed thickness range to it.  As noted by Applicant, in the film forming method of Iskierko small clusters of 20-60 nm in diameter were found.       


b) claims 6 and 8-15 depend directly indirectly from allowable claim 1.

c) in independent claim 16 the combination of limitations requires 
“. . . ., wherein the polymer layer is an ultrathin film layer having a thickness of about 5 nm to about 100 nm, and wherein the polymer layer is formed by atom transfer radical polymerization (ATRP), . . . .” 
	See the discussion above regarding the allowability of claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	January 11, 2021